DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1803798.6, filed on March 9, 2018.

Response to Amendment
The preliminary amendment filed on September 2, 2020 has been entered.
           Both the abstract and the specification have been amended.
	Claims 1-18 are pending.
	Claims 1, 3-12, and 15-18 have been rejected.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 2, 2020 were filed before the mailing of a first Office Action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  

Claim Objections
Claims 3-5, 7-12, and 15-18 are objected to because of the following informalities:  
The new recitations in the amendment are written in an ink color which does not lend itself to optical character recognition. Standard black ink should be used in all future amendments, pursuant to patent regulations for papers filed with the U.S. Patent and Trademark Office, as follows:
All papers, other than drawings … must be … [p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. 35 C.F.R. 1.52(a)(1)(v), emphasis added.

The use of colored ink which cannot be processed with optical character recognition places and extra burden on the examination process, causing the Examiner to manually type the amended claim recitations. Such extra burden is unnecessary and adds non-productive activity to the time Examiner must spend on prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A computer-readable medium comprising instructions …”  During patent Examination, pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner notes that the specification merely discloses that “there is provided a computer-readable medium comprising instructions” (see the top of page 4), but does not disclose that the medium is non-transitory and does not disclose hardware devices which would meet that condition.  Examiner suggests amending the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to Claim 13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are found in Claim 13, as follows:
a communication module configured to communicate with a system controller to receive commands for controlling the operation of the unit; 
an indicator configured to indicate an operational state of the unit; 
a sensor configured to initiate an address set-up for the unit.

Such claim limitation(s) are found in Claim 14, as follows:
wherein the unit is configured to either accept or reject a command received from the system controller based on anaddress specified in the command; 
Such claim limitation(s) are found in Claim 15, as follows:
wherein the indicator is configured to change state and/or colour based on a command received from the system controller or upon actuating of the sensor; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The generic placeholders used as a substitute for “means” are as follows:
“a communication module” is disclosed on page 6 of the specification as being included in the panel controller 202, which “is implemented by a standard microprocessor or a microcontroller.”  Therefore, sufficient structure is provided for this element.
“an indicator” is disclosed on page 6 of the specification as being part of panel 101, which in turn is disclosed as follows: 
each panel is centrally connected to a system controller which sends commands for both operation and maintenance of the panels. The panels in the same row are provided on the same bus and are addressed using multi-drop communications.

Therefore, the indicator appears to have sufficient structure. 

“a sensor” is disclosed on page 6 of the specification as being “well-known in the art,” and on page 7 as an example in the form of address button 203 that can be actuated by a user.  It is not clear that the sensor as a button contains a processor which is able to “initiate an address set-up for the unit.”  Additional clarity is needed in the claim recitation. 
“the unit” is disclosed on page 2 of the specification as being part of an electronic system, and figure 2 shows a panel controller 202, which is part of the system and is disclosed on page 6 as being implemented by a microprocessor. Therefore, the unit appears to have structure. However, it would reduce confusion if Applicant would add a processor, memory, and other physical components of the “electronic unit” to the recitation of Claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a sensor configured to initiate an address set-up for the unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As described in the above paragraph, it is not clear that the sensor in the form of a button contains a processor which is able to “initiate an address set-up for the unit.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Regarding Claims 14-18,
Because the claims depend from rejected base Claim 13, they are also rejected.
Regarding Claim 18,
The claim recites “An electronic storage system having a plurality of drawers supported on one or more of the electronic units of claim 13.”  It is not clear whether this claim is meant to be a dependent or an independent claim.  The term “system” when used in the context of computing systems is defined as follows: 
The complete computer made up of the CPU, memory and related electronics (main cabinet), all the peripheral devices connected to it and its operating system. 
www.pcmag.com/encyclopedia/term/computer-system.
Additional clarity is needed for this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy).
Regarding Claims 1 and 12,
Chudy teaches:
“a storage system” (paragraph [0008]).  [Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, shelves, drawers, cabinets, racks and carousels.]  (NOTE: The specification states on page 1 as follows:
In typical automated stock control systems, a storage cabinet comprises a plurality of latched drawers held between panels fixed between support beams. Articles to be supplied to users are provided in the drawers or compartments of the drawers. Examples of such articles include … drugs, needles and other medical items.)

EXAMINER NOTE: The preamble of Claim 1 has been examined to show that the Chudy reference is consistent with the structure of the instant invention.  But it should be noted that since the preamble only states the intended use for the invention, it has no significance as to the patentability of the invention.
“sending a command including an address to one or more units in the storage system to enter an address setting mode” (paragraphs [0050], [0051], [0056], [0059], [0107]; fig. 8, elements 11, 21, 63, 65, 67, 69, 71).  [The system includes a workstation 21 and storage modules, with pharmaceutical product containers stored among the storage locations ([0050]).  The storage locations are fixed-position storage locations, which refers to a storage location with a unique address and position within system which is not transported ([0051]).  Workstation 21 is provided with a controller 63, a video display 65, a keyboard 67, a mouse 69 and a code reader in the form of a barcode reader 71, each operatively connected to controller 63; display 65 is a touch-screen type display with a QWERTY-type keypad emulation display image which permits a user to input information to controller 63 by using a displayed control button or information field or by keying in information with the keypad ([0056]).  A record of the storage location into which a container is placed created and subsequently updated when the container is placed back into storage ([0059]).  The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63 by means of an input device such as touchscreen display 65, keyboard 67 or mouse 69 ([0107]).]  (NOTE:  The user entering a command to place a container into a storage location is equivalent to “sending a command to enter an address setting mode,” and the storage location to “an address to one or more units in the storage system.”) 
“generating a signal for a user to identify units that have entered the address setting mode” (paragraph [0071]; fig. 3B, elements 135, 141; fig. 8, elements 71, 73).  [The unique address of each storage location is embedded in a machine-readable barcode 141, affixed to each storage location bottom wall 135; the storage location barcode 141 is scanned with barcode scanner 71 during each occurrence of placing a container into the storage location for purposes of updating database 73 to accurately indicate the storage location of each pharmaceutical product container.]  (NOTE:  The barcode scanner reading the barcode at the storage location is equivalent to “generating a signal for a user to identify units.”)
“setting up an address for a unit based on an input received from the user” (paragraphs [0053], [0055], [0057]; fig. 8, elements 21, 63, 65, 67, 69, 71).  [Workstation 21 represents a sort of pharmacy "hub" or pharmacy "center" around which storage modules and the ranked storage locations are positioned and arranged ([0053]).  A "user" of workstation 21 may be any of the pharmacy personnel including a registered pharmacist, a pharmacy technician, a restocking clerk, or any other authorized user, and workstation 21 is used to perform a variety of tasks ([0055]).  A PC-type CPU used to instantiate controller 63 could provide a user interface with display 65, keyboard 67, mouse 69 and barcode reader 71 enabling user access to controller 63 ([0057]).]  (NOTE:  The ranked storage locations are equivalent to “an address for a unit,” and the pharmacy personnel provide “input received from the user.”)
“Computer readable medium comprising instructions” as recited in Claim 12 (paragraph [0088]).  (NOTE: The system inherently is based on “instructions.”)
Regarding Claim 2,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of sending a command comprises including an address to be assigned to a unit in the command” (paragraphs [0106], [0107]; fig. 8, elements 11, 21, 63, 65, 67, 69).  [The user performs by a process of entering system 11 for placement of pharmaceutical product containers into storage locations ([0106]).  The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63 by means of an input device such as touchscreen display 65, keyboard 67 or mouse 69 ([0107]).]  
Regarding Claim 3,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of generating a signal comprises changing the state of an indicator on a unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The light changing color is equivalent to “a signal changing the state of an indicator on a unit.”)
Regarding Claim 4,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the input is received at the unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The changing color at the lamp is equivalent to “input is received at the unit.”)
Regarding Claim 7,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“wherein the step of setting up an address further comprises storing the address in a memory unit” (paragraph [0057]; fig. 8, element 73).  [A PC type CPU includes non-volatile memory holding a database 73 having a record of the unique address of each storage location.]
Regarding Claim 8,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“changing the state of an indicator upon completion of an address set-up for a unit” (paragraph [0027]).  [A lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]
Regarding Claim 9,
Chudy teaches all the limitations of parent Claim 1.
Chudy teaches:
“displaying the address for the user” (paragraphs [0080], [0081]; fig. 7A, elements 79, 143, 145, 147, 149; fig. 8, elements 75, 79).  [Optical Positioning System (OPS) 75 includes a sufficient number of visual indicators 79 to indicate the location of each storage location ([0080]).  Each visual indicator 79 includes a housing 143, a lamp 145 and a pair of digital numeric displays 147, 149; the energizing of lamp 145 by controller 77 indicates the drawer in which the storage location is located ([0081]).]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Christie et al. (US 2009/0210089 A1, hereinafter referred to as Christie).
Regarding Claim 5,
Chudy teaches all the limitations of parent Claim 1.
Chudy does not teach:
“wherein the step of setting up an address comprises actuating a sensor on a unit by the user.” 
Christie teaches:
“wherein the step of setting up an address comprises actuating a sensor on a unit by the user” (paragraph [0018]).  [A medication storage system includes a keyless lock associated with one or more drawers of the medication cart including a secure identification code; signals to and from a sensor associated with the lock are transmitted and received.]  (NOTE: The identification code is equivalent to “an address.”)
Because both Chudy and Christie teach medical storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the use of a sensor on a lock for access to the system, as taught by Christie; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Chudy teaches all the limitations of parent Claim 5.
Chudy does not teach:
“changing the state of an indicator on the unit on which the sensor is actuated.” 
Christie teaches:
“changing the state of an indicator on the unit on which the sensor is actuated” (paragraph [0010]).  [The medication storage device includes a lock associated with the one or more drawers, a sensor associated with the lock, and a computing device in electronic communication with the sensor; the computing device receives a signal from the sensor indicating that the lock has been unlocked.]  (NOTE: The unlocked sensor is equivalent to “the state of an indicator on the unit on which the sensor is actuated.”)
Because both Chudy and Christie teach medical storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the use of a sensor on a lock for access to the system, as taught by Christie; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 13,
Chudy teaches:
“a communication module configured to communicate with a system controller to receive commands for controlling the operation of the unit” (paragraph [0107]; fig. 8, elements 11, 21, 63).  [The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63.]  (NOTE:  The software which allows for the inputting the appropriate command to controller is equivalent to “communication module configured to communicate with a system controller.”)
“an indicator configured to indicate an operational state of the unit” (paragraph [0027]).  [In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location.]  (NOTE: The light is equivalent to “an indicator configured to indicate an operational state of the unit,” because it indicates the storage location where the product should be placed.)
Chudy does not teach:
“a sensor configured to initiate an address set-up for the unit.” 
Christie teaches:
“a sensor configured to initiate an address set-up for the unit” (paragraphs [0018], [0023], [0042]).  [A medication storage system includes a keyless lock associated with one or more drawers of the medication cart including a secure identification code; signals to and from a sensor associated with the lock are transmitted and received ([0018]).  Information associated with the medications and dispensing/delivery devices stored in the medication cart and their location within the medication cart, may be input into the computing device at or near the time when the medication cart is first put into use and automatically updated thereafter as medications are added and/or dispensed ([0023]).  The lock status notification includes the location of the medication storage device, the name of the healthcare worker assigned to the medication storage device, the time at which the medication storage device was first unlocked ([0042]).]  (NOTE: The sensor is associated with the lock used to protect the storage, and must be used at the time when the medication cart is first put into use. Therefore the lock process is equivalent to “a sensor configured initiate an address set-up for the unit.”)
Because both Chudy and Christie teach medical storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the use of a sensor on a lock for access to the system, as taught by Christie; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Chudy in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“wherein the indicator is configured to change state and/or colour based on a command received from the system controller or upon actuating the sensor” (paragraphs [0056], [0027]; fig. 8, elements 21, 63).  [System workstation 21 includes workstation 21 at which patient prescription orders may be prepared by a user and a controller 63 ([0056]).  In order to indicate the storage location into which a pharmaceutical product container should be placed to or picked from, an automatic visual indicator is energized to indicate the storage location; a lamp outputs a color selected from a plurality of colors associated with a user of a group of concurrent users to direct the user to the storage location ([0027]).]  (NOTE: The light changing color is equivalent to “the indicator is configured to change state and/or colour” and the disclosed controller to the “system controller.”)
Regarding Claim 16,
Chudy in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“wherein the unit comprises a memory configured to store an address for the unit” (paragraph [0057]; fig. 8, element 73).  [A PC type CPU includes non-volatile memory holding a database 73 having a record of the unique address of each storage location.]
Regarding Claim 17,
Chudy in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“a display unit for displaying the address for a user” (paragraphs [0055], [0057]; fig. 8, elements 21, 63, 65, 67).  [A "user" of workstation 21 may be any of the pharmacy personnel including a registered pharmacist, a pharmacy technician, a restocking clerk, or any other authorized user, and workstation 21 is used to perform a variety of tasks ([0055]).  A PC-type CPU used to instantiate controller 63 could provide a user interface with display 65 and keyboard 67 enabling user access to controller 63 ([0057]).]
Regarding Claim 18,
Chudy in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“electronic storage system having a plurality of drawers supported on one or more of the electronic units” (paragraphs [0008], [0020], [0025]).  [Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, shelves, drawers, cabinets, racks and carousels ([0008]).  The system
performs initial placing of plural pharmaceutical product containers into storage locations providing a type of cache, enabling the adaptive movement of the pharmaceutical product containers in inventory; a database record of the storage location of each container is created when each container is placed into storage ([0020]).  Various types of storage in the system include as drawer-type storage ([0025]).]

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Buchmann et al. (US 2012/0232689 A1, hereinafter referred to as Buchmann).
Regarding Claim 10,
Chudy teaches all the limitations of parent Claim 1.
Chudy does not teach:
“wherein the step of setting up an address further comprises the unit requesting a system controller to assign an address.” 
Buchmann teaches:
“wherein the step of setting up an address further comprises the unit requesting a system controller to assign an address” (paragraphs [0012], [0013], [0014]).  [The guidance system comprises a plurality of storage-location displays, a master computer, and at least one controller; the guidance system is used to configure the warehouse storage locations ([0012]).  The guidance system guides the warehouse worker through the allocation of addresses, which is performed by means of lamps; as soon as a selection of non-allocated storage is made by the worker actuating the actuating button, the lamp of the selected storage-location display goes out, and the storage location is allocated by the system and no longer available for a new assignment ([0013]).  The storage location (IP-) address, which is assigned to each of the selected storage locations, is preset by the master computer ([0014]).]   (NOTE: The guidance system is disclosed as having a “controller,” and the lamp in the storage unit going out by use of the actuating button is equivalent to “the unit requesting a system controller to assign an address.”)
Because both Chudy and Buchmann teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the master system performing the allocation of storage addresses and then checking the addresses, as taught by Buchmann; and such inclusion would have prevented the double assignment of addresses within the system as indicated in paragraph [0015] of the Buchmann disclosure, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11,
Chudy in view of Buchmann teaches all the limitations of parent Claim 10.
Chudy does not teach:
“wherein the step of setting up an address further comprises validating an address assigned by the system controller.” 
Buchmann teaches:
“wherein the step of setting up an address further comprises validating an address assigned by the system controller” (paragraphs [0056], [0062]).  [A central component of the guidance system is the master computer, which allows assignment of storage location addresses to storage location ([0056]).  After addresses are allocated by the system, the quantity of the allocated addresses is checked, and subsequently, the procedure ends ([0062]).]  (NOTE: The checking of the addresses is equivalent to “validating an address assigned by the system controller.”)
Because both Chudy and Buchmann teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the master system performing the allocation of storage addresses and then checking the addresses, as taught by Buchmann; and such inclusion would have prevented the double assignment of addresses within the system as indicated in paragraph [0015] of the Buchmann disclosure, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2010/0030667 A1, hereinafter referred to as Chudy) in view of Christie et al. (US 2009/0210089 A1, hereinafter referred to as Christie) and further in view of Moudy (US 2009/0210089 A1, hereinafter referred to as Moudy).
Regarding Claim 14,
Chudy in view of Christie teaches all the limitations of parent Claim 13.
Chudy teaches:
“a command” (paragraph [0107]; fig. 8, elements 11, 21, 63).  [The user at workstation 21 sets system 11 to a "place" mode for placement of pharmaceutical product containers into storage locations by inputting the appropriate command to controller 63.]  
Chudy does not teach:
“wherein the unit is configured to either accept or reject a command received from the system controller based on an address specified in the command.” 
Moudy teaches:
“wherein the unit is configured to either accept or reject a command received from the system controller based on an address specified in the command” (paragraphs [0050], [0051]).  [When a delivery person arrives at the customer's delivery box, a security code must be entered for access to the interior space of the delivery box; if the code read is not a valid code, the control circuit does not activate the electronic lock for access to the interior space of the delivery box ([0050]).  If a valid security code is read, the order may be accepted or rejected depending on whether or not the delivery of goods complies with the delivery instructions; if the order is rejected, a notification is sent to the vendor; if the order is accepted, the control circuit commands the electronic lock to open, allowing access to the interior space of the delivery box  ([0051]).]
  Because both Chudy and Moudy teach storage systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Chudy disclosure, the acceptance or rejection of a command for access to the system, as taught by Moudy; and such inclusion would have increased the security of the storage system by adding a level of protection, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references found on Form 892 are relevant to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454